Magie, J.
(dissenting). Parry held a return ticket, which expressed the contract of the railroad company to carry him from Mount Holly to Riverton, “ via Burlington Branch.” There was no condition in the contract that he should take a continuous train, and there was no such train. Uor was there in it any condition that he should take a connecting *556train, and, strictly speaking, there was no connecting train with that on which he rode from Mount Holly to Burlington. Passengers by that train were obliged to wait in Burlington for a considerable time before, in ordinary course, a train left for Riverton.
The only condition of the contract affecting Parry was that forbidding him to “ stop off en route."
Had the train which brought Parry from Mount Holly moved on to the station in Burlington, he would have been obliged to alight, and, in the absence of stipulations to the contrary, could take the next train on the main line to River-ton, even though that train was a belated train not usually running at that time.
But the train which brought Parry from Mount Holly had, in iact, passed over the branch road and arrived at the main line at the junction. When Parry alighted there he, perhaps, forfeited his right to be carried to the station, but, by such alighting and walking the short distance to the station, he did not forfeit his right to be carried from there to Riverton, unless his act was a stopping off en route.
Whether Parry’s conduct violated that condition depended on whether he acted with intent to break the continuity of his journey. That was a question for the jury, and it was properly left to them.
Finding no error, I shall vote to affirm.
Abbett, J., concurs.
For affirmance — Abbett, Magie, Brown, Krueger. 4.
For reversal — The Chancellor, Chief Justice, Depue, Dixon, Lippincott, Reed, Yan Syckel, Bogert, Clement, Smith. 10. ‘